Citation Nr: 1646236	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of prostate cancer, currently rated as 20 percent disabling.

2.  Entitlement to service connection for nephrosclerosis with chronic renal disease, including as secondary to service-connected residuals of prostate cancer and/or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1961 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The May 2012 rating decision reduced the Veteran's disability rating for residuals of prostate cancer, from 100 percent to 10 percent, effective September 1, 2012.  

A December 2013 rating decision granted an increased, 20 percent disability rating for residuals of prostate cancer, effective September 1, 2012.   Because this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, and the Veteran has not indicated that he is satisfied with the current assigned rating for the service-connected residuals of prostate cancer remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The February 2015 rating decision denied the Veteran's claim of entitlement to service connection for nephrosclerosis with chronic renal disease, including as secondary to service-connected residuals of prostate cancer and/or Agent Orange exposure.

In September 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.


These matters were previously before the Board in October 2015, at which time the issues on appeal were remanded for additional due process considerations and development.  A supplemental statement of the case was issued in May 2016.  The case was returned to the Board for appellate consideration. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran raised a claim of TDIU in October 2013; however, he withdrew his claim of entitlement to TDIU in May 2015.  As such, a claim for TDIU is not before the Board. 

The Board acknowledges that private treatment records dated November 2015 were submitted without a waiver of RO review.  However, the Board points out that these records were submitted in connection with the Veteran's claim for service connection of nephrosclerosis, and thus, referral of these records to the RO for initial review is not required prior to the adjudication of the Veteran's claim for an increased disability rating for residuals of prostate cancer.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for nephrosclerosis with chronic renal disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of prostate cancer are manifested by daytime voiding every two to three hours and nocturia no more than four times per night; there is slight urinary leakage.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of prostate cancer have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for an increased disability rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected residuals of prostate cancer, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that undersigned VLJ, who conducted the Veteran's September 2015 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected residuals of prostate cancer have not materially changed and a uniform evaluation is warranted.  

The Veteran was diagnosed with prostate cancer in May 2007, and underwent a prostatectomy in January 2008.  There is no evidence of recurrence of prostate cancer.  Therefore, the disorder is rated on residuals.  

The Veteran's residuals of prostate cancer are currently evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Diagnostic Code 7528 provides that an initial rating of 100 percent shall be assigned for the first 6 months after the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  If, at the end of that period, there has been no local recurrence or metastasis, rate residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

In this case, the predominant symptoms are most similar to those in the criteria for voiding dysfunction.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  Although the record reflects that the Veteran has chronic kidney disease, the November 2013, February 2015, and March 2016 VA examination reports clearly indicate that the Veteran's chronic kidney disease is unrelated to his treatment for prostate cancer; to the extent that the Veteran, himself, claims his chronic kidney disease is a separate disorder, associated with his nephrosclerosis, any related symptoms are not for consideration here.

Section 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  For continual urine leakage, a 20 percent rating is assigned for voiding dysfunction with continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a. 

For a rating based on urinary frequency, a 10 percent evaluation is assigned for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability evaluation is assigned where there is daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

For a rating based on obstructed voiding, a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  

In evaluating renal dysfunction, a 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

The Veteran was initially afforded a VA examination in November 2013.  According to the examination report, the Veteran underwent a nerve-sparing prostatectomy in January 2008; his prostate cancer was diagnosed in May 2007.   The VA examiner noted that the Veteran's claims file and medical records were reviewed.  The Veteran complained of urinary symptoms, including intermittent post-void dribble and stress incontinence; urinary frequency was described as voiding every two hours in the day, and 3-4 times per night.  The Veteran reported that he uses his wife's absorbent pads when he is active and/or away from home; on those occasions, he will change the pads 2-3 times.  There has been no recurrence of prostate cancer and there is no history of recurrent urinary tract or kidney infections.  

The record indicates that the Veteran was then afforded a VA examination in February 2015, where he reported that he had daytime voiding intervals of 2-3 hours and that he awakens twice during the night to void.  The VA examiner reviewed the claims file, including the Veteran's history of prostate cancer and prostatectomy, noting that there were no treatment records to support the Veteran's claim of urinary incontinence with use of absorbent materials.  The VA examiner noted that the Veteran's voiding dysfunction did not cause urine leakage and that that there were no signs of obstructed voiding or recurrent urinary tract or kidney infections.  The VA examiner found that the Veteran's current urinary symptoms were unrelated to his service-connected residuals of prostate cancer, but rather were likely due to advancing age and the use of diuretics for unrelated chronic kidney disease; the VA examiner noted that the Veteran, in reporting his symptomatology, acknowledged that his urinary urgency is age-related.  

At the September 2015 Board hearing before the undersigned VLJ, the Veteran testified that his prostate cancer residuals worsened since the February 2015 VA examination.  Specifically, he testified that in addition to urinary frequency and urgency, he had urine leakage which requires the use of absorbent materials which must be changed three to four times each day.  

The Veteran was most recently afforded a VA examination in March 2016.  According to the report, the Veteran complained of urinary frequency of every 2-3 hours and nocturia twice a night.  He reported experiencing urinary incontinence when he is stressed or active; he stated that he wore absorbent materials, which he changed no more than twice a day.  He complained of a weak urine stream, but denied a history of recurrent urinary tract or kidney infections.  The VA examiner found that the Veteran did not experience renal dysfunction related to his residuals of prostate cancer.  The VA examiner stated that a prostatectomy can cause urinary incontinence, but concluded that the Veteran's symptoms were more consistent with urinary stress incontinence related to the aging process.  The VA examiner also stated that the Veteran used a diuretic for a nonservice-connected disorder, and that the use of the diuretic exacerbated the Veteran's urinary frequency and incontinence.  

After a review of all the evidence, the Board finds that the Veteran's service-connected residuals of prostate cancer nearly approximates the criteria for the currently assigned 20 percent disability evaluation.  The Board finds that the Veteran's residual symptoms have been relatively consistent, and that the 20 percent evaluation takes into account the Veteran's voiding dysfunction, manifested by urinary frequency, for the entire rating period.  Throughout the rating period, the Veteran's service-connected residuals of prostate cancer have been characterized by urinary frequency requiring daytime voiding every two hours, with nocturia 3-4 times per night.  To the extent that the Veteran asserts that he has urinary incontinence requiring the use of absorbent materials, the record reflects that his urinary incontinence is related to his age, and is not a residual of his treatment for prostate cancer.  The Board also observes that the Veteran's treatment records do not reflect the use of absorbent materials.  Nevertheless, the Veteran reports that he wears absorbent material only occasionally, and such materials are changed no more than two times per day.  At the November 2013, February 2015, and March 2016 VA examinations, the Veteran complained of nocturia  3-4 times per night, and daytime voiding every 2-3 hours; the Veteran denied obstructed voiding.  

As previously indicated, the VA examination reports reflect that the Veteran does not have a history of urinary tract or kidney infections, and does not require dialysis for his residuals of prostate cancer.  He does not have manifestations such that a disability rating in excess of 20 percent under the criteria for renal dysfunction would be appropriate.  Thus, the rating criteria pertaining to renal dysfunction is not for application.

Therefore, the 20 percent disability rating adequately compensates him for his residuals of prostate cancer.  

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, as to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of prostate cancer are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability rating that was assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's residuals of prostate cancer is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with residuals of prostate cancer, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer is denied. 


REMAND

As previously noted, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in September 2015 in connection with the claim of entitlement to an increased disability rating for residuals of prostate cancer.  

In August 2016, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issue of entitlement to service connection for nephrosclerosis with chronic renal disease, including as secondary to service-connected residuals of prostate cancer and/or Agent Orange exposure.  At that time, the Veteran indicated that he wanted a Board videoconference hearing before a Veterans Law Judge of the Board.  

The Board observes that the Veteran's request for a videoconference hearing was acknowledged by the RO, but there is no indication that any steps have been taken to schedule a Board videoconference hearing with regard to this issue.  His hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled, in accordance with appropriate procedures, for a Board videoconference hearing, preferably before the undersigned Veterans Law Judge, so that the Veteran may present testimony as to the issue of entitlement to service connection for nephrosclerosis with chronic renal disease, including as secondary to service-connected residuals of prostate cancer and/or Agent Orange exposure. 

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


